DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 01 Apr 2021 has been entered.  Claims 21-32 and 34-49 are pending in the application with claim 33 cancelled.  Claims 21, 34-35, 37, 39-41, and 43 are currently amended with claims 45-49 newly added.  Applicant’s amendment to the Specification and Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 08 Jan 2021.
The claim interpretation under 35 U.S.C. 112, sixth paragraph as stated in the preceding Office action is maintained.
The prior 35 U.S.C. 102(b) rejection is withdrawn as requested (Pg. 11) based on the amendment to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Andrew Dommer (#65758) on 05 Apr 2021.

The application has been amended as follows: 
Claims 48 and 48 have been cancelled

Drawings
The drawings are objected to because mouth cushion 4100 has been incorrectly labeled with numeral 4200 in Fig. 111.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 4216 (Figs. 104, 111, 125 & 131).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Examiner concurs with applicant’s assertion that Ho et al. (U.S. Pub. 2007/0125385) fails to teach or suggest all required limitations of the amended independent claims, with particular consideration of how a depth of the rigid mask portion is defined as varying in relation to the rigid mask portion aperture in a direction toward a user’s face when the mask system is worn (Pg. 11). The best view from which this requirement can be considered in Ho is the cross-sectional view of Fig. 5 where a rigid mask portion aperture can be considered as defined as radially inward points of mounting ring 136, 138, close to the location of U-shaped grooves 134. Related to the language of the instant claims a 
Davidson et al. (U.S. Pub. 2006/0237017) similarly fails to teach or suggest all requirements of the amended claims as the only variation in depth on cushion clip 56 (relatable to the recited “rigid mask portion”) is provided by resilient tabs 57 (Fig. 7b; ¶0075) which only extend distally such as to connect to frame 38. There is thus no teaching or suggestion in Davidson which would have led one having ordinary skill in the art at the time of the invention to have obviously modified Davidson in order to have included the required depth variation from the rigid mask portion aperture toward the user’s face without improper hindsight reasoning.
The instant application includes this particular variation in depth toward the user’s face in the form of supporting regions or portions 4210 which are alleged to increase stability and force on the cushion 4100 in the patient's cheek regions to provide a more stable seal on the soft areas of the patient's face (¶000467). The prior art is not found to include this consideration in combination with a mask with the multiple individual elements recited by the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785